Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Ramanujaiaha et al, U. S. Patent No. 9762733 and Munro et al., U. S. Patent Publication No. 2016/0162456) do not teach nor suggest in detail generating a model of the communication that reflects communication trends between at least two of a first user and a second user and a third user of the plurality of users such that the model captures trends and average numbers of messages and numbers of users of the plurality of users that are involved in historical communication between at least two of the first and second and third user as well as a timing of the communication between at least two of the first and second and third user, determining that a current communication between the first and second user of a single one of the one or more media platforms is relatively less efficient than a potential communication between the first user and third user of the single one of the one or more media platforms as a result of the model indicating a higher probability of at least one of an increased number of messages or an increased number of users or a suboptimal timing of the communication. Ramanujaiaha and Munro respectively only teach generic system for recommending a communication medium for interaction with customer (i.e. telephonic, email or chat) and a method for generating a natural language model that ingests training data representatives of the documents to be analyzed by the natural language .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444